Name: Commission Regulation (EEC) No 3328/87 of 5 November 1987 amending Regulation (EEC) No 3150/87 opening a standing invitation to tender for the export of cereals held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 316/ 14 Official Journal of the European Communities 6. 11 . 87 COMMISSION REGULATION (EEC) No 3328/87 of 5 November 1987 amending Regulation (EEC) No 3150/87 opening a standing invitation to tender for the export of cereals held by the Italian intervention agency HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 3150/87 is replaced by the following : 'Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82 until the end of the fourth month following.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas the validity for export licences in respect of which the refund is fixed in advance should be increased for the standing invitation to tender opened by Commis ­ sion Regulation (EEC) No 31 50/87 (^ ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 223 , 11 . 8 . 1987, p. 5 . 0 OJ No L 300, 23 . 10 . 1987, p. 13 .